DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 and claims 2-7 which depend on it are directed to a non-pressurized accessory gearbox yet the claim is attempting to positively claim the structure of the main rotor gearbox and the shaft being connected to it.  As such it is not clear what the structural limitations of the claim are.  Is only the non-pressurized accessory gearbox being claim or is being claimed in addition to other structural limitation connected to it?

Claims 3 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 defines that the drive gear drives a blower, pump, and an electrical generator, however, the claim is to a non-pressurized accessory gearbox so it is not clear what is being claimed.  Is only the non-pressurized accessory gearbox being claimed or is it the system that includes the gearbox and what it is connected to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waltner (US PgPub #2017/0225573) in view of Francois (US Patent #5344101).
For Claims 1 and 4, figures 1 and 3 and paragraph [0024] of Waltner ‘573 disclose a non-pressurized accessory gearbox for an aircraft comprising: a non-pressurizes accessory gearbox housing; the accessory gearbox inherently includes a gear disposed within the housing;  an inherent input rotating member to receive input from a main rotor gearbox (306) via a shaft connected to the gear; an inherent output rotating member in communication with the gear that is connected to two or more outputs for a hydraulic pump and electrical generator; and wherein the non-pressurizes accessory gearbox is connected to the main rotor gearbox.  While Waltner ‘573 is silent about using splash lubrication, column 5, line 67 thru column 6, line 2 of Francois ‘101 teaches using splash lubrication in helicopter gearboxes to lubricate the gears.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Waltner ‘573 with the splash lubrication system of Francois ‘101 in order to provide a simple, passive lubrication system to a gearbox in order to reduce friction and extend the life of the system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waltner (US PgPub #2017/0225573) in view of Francois (US Patent #5344101) as applied to claim 1 above, and further in view of Mouille (US Patent #3255825).
For Claims 2, 3, and 5, while figures 1 and 3 and paragraph [0024] of Waltner ‘573 discloses that that the gears in the gearbox is a drive gear to an output rotating member to be connected to a variety of different output items it is not specific about having two output rotating members.  However, figure 5 of Mouille ‘825 teaches an accessory gearbox connected to the end of the main rotor gearbox that has a plurality of output rotating members.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Waltner ‘573 with multiple output rotating members of Mouille ‘825 in order to power multiple accessories.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waltner (US PgPub #2017/0225573) in view of Francois (US Patent #5344101) as applied to claims 1 and 8 above, and further in view of Applicant Admitted Prior Art (AAPA).
For Claims 6 and 7, while Waltner ‘573 is silent about having an oil level gauge or an oil level sensor, the AAPA teaches that it is well known to use oil gauges and sensor so as to known how much oil is in the system to maintain a proper amount of oil to reduce friction and therefore maintain a healthier system.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Waltner ‘573 to have the ability to monitor how much oil is in the system so as to maintain enough oil to properly lubricate the system in order to maintain a system that will last longer.

Claims 8-13, 16-20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waltner (US PgPub #2017/0225573) in view of Francois (US Patent #5344101) and Mouille (US Patent #3255825).
For Claims 8-13, 16-20 and 23, figures 1 and 3 and paragraph [0024] of Waltner ‘573 disclose an aircraft and a method of providing redundant accessory function to a rotorcraft comprising: providing a main rotor gearbox (306) an accessory gearbox (304) connected to the main rotor gearbox, each accessory gearbox comprising: a non-pressurized accessory gearbox housing; they inherently having a gear or drive gear disposed within the non-pressurized accessory gearbox housing; they inherently have an input rotating member to receive input from the main rotor gearbox via a shaft connected to the gears that are connected to an inherent output shaft for a hydraulic pump or an electrical generator; and an inherent output rotating member in communication with the gear.  While Waltner ‘573 is silent about using splash lubrication, column 5, line 67 thru column 6, line 2 of Francois ‘101 teaches using splash lubrication in helicopter gearboxes to lubricate the gears.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Waltner ‘573 with the splash lubrication system of Francois ‘101 in order to provide a simple, passive lubrication system to a gearbox in order to reduce friction and extend the life of the system.
While figures 1 and 3 and paragraph [0024] of Waltner ‘573 discloses that that the gears in the gearbox is a drive gear to an output rotating member to be connected to a variety of different output items it is not specific about having two output rotating members.  However, figure 5 of Mouille ‘825 teaches an accessory gearbox connected to the end of the main rotor gearbox that has a plurality of output rotating members.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Waltner ‘573 with multiple output rotating members of Mouille ‘825 in order to power multiple accessories.
Waltner ‘573 discloses having one accessory gearboxes but it is silent about having two.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have two accessory gearboxes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Having additional gearboxes would allow for additional accessories to be run.

Claims 14, 15, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waltner (US PgPub #2017/0225573) in view of Francois (US Patent #5344101) and Mouille (US Patent #3255825) as applied to claims 8 and 16 above, and further in view of Applicant Admitted Prior Art (AAPA).
For Claims 14, 15, 21, and 22, while Waltner ‘573 is silent about having an oil level gauge or an oil level sensor, the AAPA teaches that it is well known to use oil gauges and sensor so as to known how much oil is in the system to maintain a proper amount of oil to reduce friction and therefore maintain a healthier system.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Waltner ‘573 to have the ability to monitor how much oil is in the system so as to maintain enough oil to properly lubricate the system in order to maintain a system that will last longer.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 12/29/2020, with respect to the rejection(s) of claim(s) 1, 8, 16, and 22 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Waltner ‘573 which discloses an accessory gearbox connected to a main rotor gearbox.

With respect to the argument that the AAPA is not appropriate.  The Examiner made an Official Notice which the Applicant did not traverse.  Per MPEP 2144.03 the Official Notice is now taken to be Applicant Admitted Prior Art. Per MPEP 2144.03, “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 ("[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings" to satisfy the substantial evidence test).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/12/2021